DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 12/01/2022 is acknowledged.  The traversal is on the ground(s) that Applicant argue that It is respectfully submitted that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because each species has mutually exclusive characteristics/limitations and is equally distinct.  Each embodiment is a different variation of an electro-optical device and is therefore separate species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/059,707, filed on 06/02/2016.


Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/02/2020 and 01/07/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (5631782), hereinafter Smith.
Regarding claim 1, Smith discloses, in figures 4A-4Q, an electro-optical device (401, DMD element) (col. 6, lines 45-46) comprising:  a substrate (400, substrate wafer) (col. 6, lines 49-50); a torsion hinge (418, hinge layer) disposed above the substrate (400, substrate wafer) (figure 4Q); a conductive layer (424, metal layer) disposed above the torsion hinge (418, hinge layer) (col. 8, lines 46-48); a support post (422, pillar) which protrudes from the conductive layer (424, metal layer) to the torsion hinge (418, hinge layer) (figure 4Q and col. 8, lines 51-54); and a reflective layer (442, mirror) disposed on the conductive layer (424, metal layer) (figure 4Q), wherein A > B, wherein A is a thickness of the conductive layer (3750 Angstroms) (col. 8, lines 48-49), and B is a thickness of the reflective layer (4250 Angstroms) (col. 9, lines 5-6) (Examiner notes that 3750 > 4250).
Regarding claim 2, Smith discloses, in figures 4A-4Q, an electro-optical device (401, DMD element) (col. 6, lines 45-46), wherein the support post (422, pillar) is filled with a resin (UV hardened) (col. 8, lines 36-44).
Regarding claim 3, Smith discloses, in figures 4A-4Q, an electro-optical device (401, DMD element) (col. 6, lines 45-46), wherein the resin is surrounded by the support post and the reflective layer (442, mirror) (figures 4Q and 4M).
Regarding claim 4, Smith discloses, in figures 4A-4Q, an electro-optical device (401, DMD element) (col. 6, lines 45-46), wherein the reflective layer (442, mirror) contacts the resin (UV hardened) (figure 4Q and col. 9, lines 8-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (5631782), hereinafter Smith.
Regarding claim 5, One Embodiment of Smith (figures 4A and 4M) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Smith does not disclose wherein the reflective layer is electrically connected to the torsion hinge through the conductive layer.
Another Embodiment of Smith (figure 1) discloses wherein the reflective layer (102, mirror) is electrically connected to the torsion hinge (110, hinge layer) through the conductive layer (114, address electrode) (col. 4, lines 19-60).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of One Embodiment of Smith (figures 4A and 4M) with the reflective layer of Another Embodiment of Smith (figure 1) for the purpose of moving the mirror to reflect light.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (5631782), hereinafter Smith as applied to claim 1 above, and further in view of Nagatoshi (2015/0085375).
Regarding claim 6, Smith discloses all the limitations in common with claim 1, and such is hereby incorporated.
Smith does not disclose a projection display device comprising the electro- optical device according to Claim 1.
Nagatoshi discloses a projection display device comprising the electro- optical device according to Claim 1 (paragraphs 0080-0081).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Smith with the projection display of Nagatoshi for the purpose of projecting light to display an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872